Exhibit 10.1 UNIT PURCHASE AGREEMENT BY AND AMONG LEGACY RESERVES LP, LEGACY RESERVES GP, LLC AND THE PURCHASERS TABLE OF CONTENTS ARTICLE I DEFINITIONS 1 Section 1.01 Definitions 1 Section 1.02 Accounting Procedures and Interpretation 5 ARTICLE II SALE AND PURCHASE 5 Section 2.01 Sale and Purchase 5 Section 2.02 Closing 6 Section 2.03 Independent Nature of Purchasers’ Obligations and Rights 6 ARTICLE III REPRESENTATIONS AND WARRANTIES OF THE PARTNERSHIP 6 Section 3.01 Existence of the Partnership and its Subsidiaries. 6 Section 3.02 Restricted Units, Capitalization and Valid Issuance. 7 Section 3.03 SEC Documents 8 Section 3.04 No Material Adverse Change 9 Section 3.05 Litigation 9 Section 3.06 No Breach 9 Section 3.07 Authority 10 Section 3.08 Approvals 10 Section 3.09 MLP Status 10 Section 3.10 Investment Company Status 10 Section 3.11 Valid Private Placement 10 Section 3.12 Certain Fees 10 Section 3.13 No Side Agreements 10 Section 3.14 Form S-3 Eligibility 11 Section 3.15 Taxes 11 Section 3.16 Acknowledgment Regarding Purchase of Restricted Units 11 Section 3.17 Compliance with Laws 11 Section 3.18 Insurance 11 Section 3.19 No Integrated Offering 12 Section 3.20 Registration Rights 12 Section 3.21 Record Date; Distributions 12 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER 12 Section 4.01 Valid Existence 12 Section 4.02 No Breach 12 Section 4.03 Authority 13 Section 4.04 Investment 13 Section 4.05 Nature of Purchaser 14 Section 4.06 Receipt of Information; Authorization 14 Section 4.07 Restricted Securities 14 Section 4.08 Certain Fees 14 Section 4.09 Legend 14 Section 4.10 No Substantial Security Holders 15 Section 4.11 No Side Agreements 15 Section 4.12 Short Selling 15 -i- ARTICLE V COVENANTS 15 Section 5.01 Issuer Lock-Up/Subsequent Issuances of Units 15 Section 5.02 Purchaser Lock-Ups 16 Section 5.03 Taking of Necessary Action 16 Section 5.04 Disclosure; Public Filings 16 Section 5.05 Other Actions 16 Section 5.06 Use of Proceeds 16 Section 5.07 Partnership Fees 16 Section 5.08 Purchaser Fees 17 Section 5.09 Certain Special Allocations of Book and Taxable Income 17 Section 5.10 Non-Disclosure; Interim Public Filings 17 Section 5.11 Acknowledgement and Agreement Regarding Short Sales 17 ARTICLE VI CLOSING CONDITIONS 18 Section 6.01 Conditions to the Closing 18 Section 6.02 Partnership Deliveries 19 Section 6.03 Purchaser Deliveries 20 ARTICLE VII INDEMNIFICATION, COSTS AND EXPENSES 21 Section 7.01 Indemnification by the Partnership 21 Section 7.02 Indemnification by Purchasers 21 Section 7.03 Indemnification Procedure 21 ARTICLE VIII MISCELLANEOUS 22 Section 8.01 Interpretation 22 Section 8.02 Survival of Provisions 23 Section 8.03 No Waiver; Modifications in Writing 23 Section 8.04 Binding Effect; Assignment 23 Section 8.05 Aggregation of Restricted Units 24 Section 8.06 Confidentiality and Non-Disclosure 24 Section 8.07 Communications 24 Section 8.08 Removal of Legend 24 Section 8.09 Entire Agreement 24 Section 8.10 Governing Law 25 Section 8.11 Execution in Counterparts 25 Section 8.12 Expenses 25 Section 8.13 Obligations Limited to Parties to Agreement 25 Section 8.14 Waiver of Preemptive Right by General Partner 26 Section 8.15 Termination. 26 Section 8.16 Exceptions 26 -ii- SCHEDULES AND EXHIBITS Exhibit A Form of Registration Rights Agreement Exhibit B Form of Legal Opinion Exhibit C Form of Partnership Officer’s Certificate Exhibit D Form of Purchasers’ Officer’s Certificate -iii- UNIT PURCHASE AGREEMENT UNIT PURCHASE AGREEMENT, dated effective as of November 7, 2007 (this “Agreement”), by and among Legacy Reserves LP, a Delaware limited partnership (the “Partnership”), each of the Purchasers listed in the signature pages attached hereto (each referred to herein as a “Purchaser” and collectively, the “Purchasers”), and, solely for purposes of Section 8.14 of this Agreement, Legacy Reserves GP, LLC, a Delaware limited liability company (the “General Partner”). WHEREAS, the Partnership desires to repay the outstanding indebtedness under the Partnership’s revolving credit facility, evidenced in the Credit Agreement dated March 15, 2006, as amended and restated and desires to finance future acquisitions; WHEREAS, the Partnership desires to sell Restricted Units to each of the Purchasers in a private placement exempt from the registration requirements of the Securities Act, and the Purchasers desire to purchase such Restricted Units from the Partnership, each in accordance with the provisions of this Agreement; and WHEREAS, the Partnership has agreed to provide Purchasers with certain registration rights with respect to the Purchased Restricted Units acquired pursuant to this Agreement; NOW THEREFORE, in consideration of the mutual covenants and agreements set forth herein and for good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Partnership and each of the Purchasers, severally and not jointly, hereby agree as follows: ARTICLE I DEFINITIONS Section 1.01Definitions.
